Exhibit 99.2 FOR IMMEDIATE RELEASE November 3, 2009 GCI Completes Issuance of $425 million of New Senior Notes due 2019; Receives Upgrades to Senior Notes due 2014 Anchorage, Alaska, November 3 - General Communication, Inc. (Nasdaq: GNCMA) announced today the completion of the previously announced offering of $425 million in aggregate principal amount of new 8 ⅝% Senior Notes due 2019 at an issue price of 99.17% (the “2019 Notes”) to be issued by its wholly-owned subsidiary, GCI, Inc.The 2019 Notes are rated BB- with credit watch stable from Standard & Poor’s Rating Services (“S&P”) and B2 with a stable outlook from Moody’s Investors Services (“Moody’s”).The net proceeds of the offering will be used to retire all outstanding amounts under an existing senior secured credit facility and the remainder will be used for general corporate purposes. The 2019 Notes were offered only to qualified institutional buyers in reliance on Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”), and to persons outside the United States in accordance with Regulation S under the Securities Act.The 2019 Notes have not been registered under the Securities Act or the securities laws of any other jurisdiction and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements.This press release shall not constitute an offer to sell or the solicitation of an offer to buy the 2019 Notes, nor shall there be any sales of 2019 Notes in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. In addition, GCI, Inc. currently has outstanding 7.25% Senior Notes due 2014 (the “2014 Notes”) in the aggregate principal amount of $320 million. Concurrent with the ratings on the 2019 Notes, S&P upgraded the 2014 Notes to BB- from B, with credit watch stable, and Moody’s upgraded the 2014 Notes to B2 from B3, with a stable outlook. A securities rating provided by S&P or Moody’s is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. A pioneer in bundled services, GCI is the top provider of voice, data, and video services to Alaska consumers with a 70 percent share of the consumer broadband market. GCI is also the leading provider of communications services to enterprise customers, particularly large enterprise customers with complex data networking needs.
